DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a first image corresponding to a second polarization direction that is a predetermined polarization direction on a basis of signals of a pixel group including at least the first pixel group, and to form a second image different from the first image on a basis of signals of a pixel group including at least the second pixel group, wherein the first polarization direction and the second polarization direction are different from each other when taken in combination with all the limitations of the independent claim. Furthermore, the prior art does not teach forming a second image different from the first image on a basis of signals of a pixel group including at least the second pixel group, wherein the imager images an object that has optical transparency, light having passed through the object including light having the second polarization direction when taken in combination with all the limitations of the independent claim. Furthermore, the prior art does not teach forming a second5Application No. 16/628,590Docket No.: 880001-6535-USO1 Amendment dated March 3, 2022In Response to Office Action dated March 1, 2022image different from the first image on a basis of signals of a pixel group including at least the second pixel group, wherein the imager is disposed in such a position as to image a front surface side of an object in a state where the polarized lighting applies light to the object from a rear surface side of the object when taken in combination with all the limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


JMH
March 28, 2022